IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-50715
                         Summary Calendar



UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

versus

SANTOS JAVIER OJEDA-MARTINEZ,
                                           Defendant-Appellant.

                     * * * * * * * * * * * * *
                        ___________________

                           No. 98-50732
                        (Summary Calendar)


UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

versus

JOSE TRINIDAD GUTIERREZ-VILLA,
                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                           (98-CR-19-1)
                           (98-CR-12-1)
                       - - - - - - - - - -

                            May 27, 1999

Before SMITH, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Defendants-Appellants Santos Javier Ojeda-Martinez and Jose


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Trinidad Gutierrez-Villa appeal their guilty-plea convictions for

illegal   reentry   into   the   United   States   after   deportation   in

violation of 8 U.S.C. § 1326(a) & (b)(2).           They argue that the

district court mistakenly believed that it lacked the authority to

depart downward based on their cultural assimilation into the

United States.      Because the record indicates that the district

court recognized its authority to depart downward based on cultural

assimilation but determined that a downward departure was not

warranted based on the facts of either case, we lack jurisdiction

to review the district court’s decision.           See United States v.

Reyes-Nava, 169 F.3d 278, 280 (5th Cir. 1999).

     APPEALS DISMISSED.




                                     2